           Case 1:19-cr-00291-LAP Document 285
                                           284 Filed 08/17/21
                                                     08/16/21 Page 1 of 1




                 ROTHMAN, SCHNEIDER, SOLOWAY & STERN, LLP
                                         Attorneys at Law
                                   100 Lafayette Street, Suite 501
                                       New York, NY 10013

Franklin A. Rothman                                                                 Tel: (212) 571-5500
Jeremy Schneider                                                                    Fax: (212) 571-5507
Robert A. Soloway
David Stern
Rachel Perillo




                                                                August 16, 2021

BY ECF

Honorable Loretta A. Preska
United States District Judge
United States Courthouse
500 Pearl Street
New York, New York 10007

                      Re: United States v. Adelekan (Ademola Adebogun)
                          Ind #: 19-CR-00291
Dear Judge Preska:

       I represent Mr. Adebogun in the above referenced matter. I am respectfully requesting
that my client’s appearance be waived for the pre-trial conference scheduled for Friday, August
20, 2021. Additionally, I respectfully request permission to appear by telephone for the
conference.

        Thank you very much for your attention.

                                                                Sincerely,

                                                                Robert A. Soloway

                                                                Robert A. Soloway

RAS:sc

                                    Counsel's request to waive Defendant's
                                    appearance is granted. Counsel may appear
                                    by telephone for the conference using the
                                    following teleconference information:
                                    877-402-9753, Code: 6545179. SO ORDERED.
                                                                                       8/17/2021
